Exhibit JOINT FILING AGREEMENT The undersigned acknowledge and agree that the foregoing statement on Schedule 13G is filed on behalf of each of the undersigned and that all subsequent amendments to this statement shall be filed on behalf of each of the undersigned without the necessity of filing additional joint filing agreements. The undersigned acknowledge that each shall be responsible for the timely filing of such amendments, and for the completeness and accuracy of the information concerning it contained therein, but shall not be responsible for the completeness and accuracy of the information concerning the others, except to the extent that it knows or has reason to believe that such information is inaccurate. This Agreement may be executed in counterparts and each of such counterparts taken together shall constitute one and the same instrument. Dated: February17, 2009 NEW MOUNTAIN INVESTMENTS II, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member NEW MOUNTAIN PARTNERS II, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of New Mountain Partners II, L.P. NEW MOUNTAIN AFFILIATED INVESTORS II, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of New Mountain Affiliated Investors II, L.P. ALLEGHENY NEW MOUNTAIN PARTNERS, L.P. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Managing Member of the GP of Allegheny New Mountain Partners, L.P. NEW MOUNTAIN CAPITAL, L.L.C. By: /s/ Steven B. Klinsky Name: Steven B. Klinsky Title: Chief Executive Officer /s/ Steven B. Klinsky STEVEN B. KLINSKY KENNETH E. DELASKI By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) DONALD DELASKI By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) DONALD DELASKI 2, DATED NOVEMBER 21, 2008 By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) DAVID DELASKI By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) KATHLEEN DELASKI By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) EDWARD GRUBB By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) THE TENA RENKEN DELASKI MARITAL TRUST By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) THE ONAE TRUST By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) ALVARO PASCOTTO By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) THE DAPHNE JEAN DELASKI IRREVOCABLE TRUST By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) THE DANA NANCY DELASKI IRREVOCABLE TRUST By: /s/ Robert E. Gregg Name: Robert E. Gregg Title: Attorney-in-Fact (1) ERIC J. BREHM By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) NANCI E. CALDWELL By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) WILLIAM D. CLARK By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) JOSEPH M. KAMPF By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) HOLLY C. KORTRIGHT By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) RICHARD M. LOWENSTEIN By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) RICHARD P. LOWREY By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) ALBERT A. NOTINI By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) CAROLYN J. PARENT By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) KEVIN T. PARKER By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) KEVIN T. PARKER FAMILY TRUST (2007) By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) JANET R. PERNA By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) DAVID R. SCHWIESOW By: /s/ Salman Ahmad Name: Salman Ahmad Title: Attorney-in-Fact (2) (1) A Power of Attorney authorizing Robert E. Gregg to act on behalf of the Reporting Person has previously been filed with the Commission. (2) A Power of Attorney authorizing Salman Ahmad to act on behalf of the Reporting Person has previously been filed with the Commission.
